Exhibit 10.1

DIGITALGLOBE, INC.

2007 EMPLOYEE STOCK OPTION PLAN

 

 

Amended and Restated Effective May 22, 2012

Plan Document

 

 

 

1



--------------------------------------------------------------------------------

DIGITALGLOBE, INC.

2007 EMPLOYEE STOCK OPTION PLAN

 

 

Amended and Restated Effective May 22, 2012

Plan Document

 

 

1. Establishment, Purpose, and Types of Awards

DigitalGlobe (the “Company”) hereby amends and restates the “2007 Employee Stock
Option Plan” (hereinafter referred to as the “Plan”), in order to provide
equity-based incentives and awards to select employees, directors, consultants,
and advisors of the Company and its Affiliates. The Plan permits the granting of
the following types of awards (“Awards”), Options (Section 6), Stock
Appreciation Rights (Section 7), and Restricted Shares, Restricted Share Units
and Unrestricted Shares (Section 8). To the extent required by Applicable Law,
security holders will be provided with Company financial statements at least
annually.

Except as provided in an Award Agreement, the Plan shall not affect any stock
options, equity-based compensation, or other benefits that the Company or its
Affiliates may have provided, or may separately provide in the future pursuant
to any agreement, plan, or program that is independent of this Plan.

2. Defined Terms

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

3. Shares Subject to the Plan

Subject to the provisions of Section 12 of the Plan, the maximum number of
Shares that the Company may issue for all Awards is 8,800,000 Shares. Shares
that are subject to an Award that for any reason expires, is forfeited, is
cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under this Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the Plan.
In addition, the Committee may make future Awards with respect to Shares that
the Company retains from otherwise delivering pursuant to an Award under this
Plan either (i) as payment of the exercise price of an Award, or (ii) in order
to satisfy the withholding or employment taxes due upon grant, exercise, vesting
or distribution of an Award. Notwithstanding the foregoing, but subject to
adjustments pursuant to Section 12 below, the number of Shares that are
available for ISO Awards shall be determined, to the extent required under
applicable tax laws, by reducing the number of Shares designated in the first
sentence of this paragraph by the number of Shares granted pursuant to Awards
(whether or not Shares are issued pursuant to such Awards), provided that any
Shares that are either issued or purchased under the Plan and forfeited back to
the Plan, or surrendered in payment of the Exercise Price for an Award shall be
available for issuance pursuant to future ISO Awards.

4. Administration

(a) General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
The Committee shall hold meetings at such times and places as it may determine
and shall make such rules and regulations for the conduct of its business as it
deems advisable. In the absence of a duly appointed Committee, the Board shall
function as the Committee for all purposes of the Plan.

(b) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more Reporting Persons (or other officers) to make Awards to Eligible
Persons who are not Reporting Persons (or other officers whom the Committee has

 

2



--------------------------------------------------------------------------------

specifically authorized to make Awards). The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without cause, and fill vacancies on the Committee.

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to grant Awards;

(ii) to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares, to be covered by each Award;

(iii) to determine, from time to time, the Fair Value of Shares;

(iv) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(v) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

(vi) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vii) in order to fulfill the purposes of the Plan and without amending the
Plan, to modify, to cancel, or to waive the Company’s rights with respect to any
Awards, to adjust or to modify Award Agreements for changes in Applicable Law,
and to recognize differences in foreign law, tax policies, or customs; and

(viii) to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

(d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to thereafter exercise its authority in a like fashion. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud.

(e) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who takes action on behalf of
the Plan, for all expenses incurred with respect to the Plan, and to the full
extent allowable under Applicable Law shall indemnify each and every one of them
for any claims, liabilities, and costs (including reasonable attorney’s fees)
arising out of their good faith performance of duties on behalf of the Plan.

5. Eligibility

(a) General Rule. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those individuals to whom
Awards under the Plan may be granted, the number of Shares

 

3



--------------------------------------------------------------------------------

subject to each Award, the price (if any) to be paid for the Shares or the
Award. The Committee may grant ISOs only to Employees (including officers who
are Employees) of the Company or any Affiliate that is a “parent corporation” or
“subsidiary corporation” within the meaning of Section 424 of the Code, and may
grant all other Awards to any Eligible Person. A Participant who has been
granted an Award may be granted an additional Award or Awards if the Committee
shall so determine, if such person is otherwise an Eligible Person and if
otherwise in accordance with the terms of the Plan.

(b) Documentation of Awards. Each Award shall be evidenced by an Award Agreement
signed by the Company and, if required by the Committee, by the Participant. The
Award Agreement shall set forth the material terms and conditions of the Award
established by the Committee, and each Award shall be subject to the terms and
conditions set forth in this Plan unless otherwise specifically provided in an
Award Agreement, as permitted by this Plan.

(c) Limits on Awards. The maximum aggregate number of Shares subject to Awards
granted to a Participant in a calendar year may not exceed 2,000,000 shares.
Replacement Awards. Subject to Applicable Laws (including any associated
Shareholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant surrender for cancellation
some or all of the Awards that have previously been granted to the Participant
under this Plan or otherwise. An Award that is conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options, these other terms may not involve an Exercise Price that is
lower than the exercise price of the surrendered Option unless the Company’s
shareholders approve the grant itself or the program under which the grant is
made pursuant to the Plan. Except in connection with a corporate transaction
involving the company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel, exchange, replace, buyout or surrender
outstanding Options or SARS in exchange for cash, other awards or Options or
SARs with an exercise price that is less than the exercise price of the original
Options or SARs without stockholder approval.

6. Option Awards

(a) Types; Documentation. Subject to Section 5(a), the Committee may in its
discretion grant Options pursuant to Award Agreements that are delivered to
Participants. Each Option shall be designated in the Award Agreement as an ISO
or a Non-ISO, and the same Award Agreement may grant both types of Options. At
the sole discretion of the Committee, any Option may be exercisable, in whole or
in part, immediately upon the grant thereof, or only after the occurrence of a
specified event, or only in installments, which installments may vary. Options
granted under the Plan may contain such terms and provisions not inconsistent
with the Plan that the Committee shall deem advisable in its sole and absolute
discretion.

(b) ISO $100,000 Limitation. To the extent that the aggregate Fair Value of
Shares with respect to which Options designated as ISOs first become exercisable
by a Participant in any calendar year (under this Plan and any other plan of the
Company or any Affiliate) exceeds $100,000, such excess Options shall be treated
as Non-ISOs. For purposes of determining whether the $100,000 limit is exceeded,
the Fair Value of the Shares subject to an ISO shall be determined as of the
Grant Date. In reducing the number of Options treated as ISOs to meet the
$100,000 limit, the most recently granted Options shall be reduced first. In the
event that Section 422 of the Code is amended to alter the limitation set forth
therein, the limitation of this Section 6(b) shall be automatically adjusted
accordingly.

(c) Term of Options. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date. In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.

 

4



--------------------------------------------------------------------------------

(d) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its sole discretion and shall be set forth in the Award Agreement,
provided that —

(i) the per Share exercise price shall not be less than the Fair Value per Share
on the Grant Date, and

(ii) the per Share exercise price shall not be less than 110% of the Fair Value
per Share on the Grant Date for any Options granted to (a) an Employee who is a
Ten Percent Holder on the Grant Date or (b) any person who owns securities
possessing more than 10% of the total combined voting power (as defined in
Section 194.5 of the California Corporations Code) of all classes of securities
of the Company or its parent or subsidiaries possessing voting power.

(e) Exercise of Option. The times, circumstances and conditions under which an
Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The Committee shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.

(f) Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, and subject to the times, circumstances and
conditions for exercise contained in the applicable Award Agreement, each Option
may be exercised, in whole or in part (provided that the Company shall not be
required to issue fractional shares), by delivery of written notice of exercise
to the secretary of the Company (in the form approved by the Committee)
accompanied by the full exercise price of the Shares being purchased. In the
case of an ISO, the Committee shall determine the acceptable methods of payment
on the Grant Date and it shall be included in the applicable Award Agreement The
methods of payment that the Committee may in its discretion accept or commit to
accept in an Award Agreement include:

(i) cash or check payable to the Company (in U.S. dollars);

(ii) other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which the Option is being
exercised, (C) were not acquired by such Participant pursuant to the exercise of
an Option, unless such Shares have been owned by such Participant for at least
six months or such other period as the Committee may determine, (D) are all, at
the time of such surrender, free and clear of any and all claims, pledges, liens
and encumbrances, or any restrictions which would in any manner restrict the
transfer of such Shares to or by the Company (other than such restrictions as
may have existed prior to an issuance of such Shares by the Company to such
Participant), and (E) are duly endorsed for transfer to the Company;

(iii) a cashless exercise program that the Committee may approve, from time to
time, pursuant to which a Participant may concurrently provide irrevocable
instructions (A) to such Participant’s broker or dealer to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the exercise price
of the Option plus all applicable taxes required to be withheld by the Company
by reason of such exercise, and (B) to the Company to deliver the certificates
for the purchased Shares directly to such broker or dealer in order to complete
the sale; or

(iv) any combination of the foregoing methods of payment.

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

(g) Vesting. Unless otherwise provided in an Award Agreement, 1/4 (25%) of the
Options granted pursuant to an Award Agreement shall vest on the first
anniversary of the date of grant and 1/36th of the remaining 75% shall vest
thereafter on each of the first 36 monthly anniversaries of the date of grant,
subject to the Participant remaining in Continuous Service on each such vesting
date. The Committee may, in its sole discretion, waive any vesting provisions
contained in an Award Agreement, but any such waiver must be in writing.

(h) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination

 

5



--------------------------------------------------------------------------------

of a Participant’s Continuous Service. The Committee may waive or modify these
provisions at any time. To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards. In no event may any Option be exercised
after the expiration of the Option term as set forth in the Award Agreement.

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, disability, or termination for Cause), the Participant
shall have the right to exercise an Option at any time within three months
following such termination (or such earlier date on which the Option expires) to
the extent the Participant was entitled to exercise such Option at the date of
such termination.

(ii) Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within six months following such
termination (or such earlier date on which the Option expires) to the extent the
Participant was entitled to exercise such Option at the date of such
termination.

(iii) Death. In the event of the death of a Participant during the period of
Continuous Service since the Grant Date of an Option, or within 12 months
following termination of the Participant’s Continuous Service, the Option may be
exercised, at any time within 12 months following the date of the Participant’s
death (or such earlier date on which the Option expires), by the Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent the right to exercise the Option had
vested at the date of death or, if earlier, the date the Participant’s
Continuous Service terminated.

(iv) Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause or that the Company had Cause to terminate the
Participant’s Continuous Service or would have had Cause if the Company had then
known all of the relevant facts, the Participant shall forfeit the right to
exercise any Option as of the time that the Committee determines that Cause
first existed, and it shall be considered immediately null and void.

If there is a Securities and Exchange Commission blackout period that prohibits
the buying or selling or Shares during any part of the ten (10) day period
before the expiration of any Option based on the termination of a Participant’s
Continuous Service (as described above), the period for exercising the Options
shall be extended until ten (10) days beyond when such blackout period ends.
Notwithstanding any provision hereof or within an Award Agreement, no Option
shall ever be exercisable after the expiration date of its original term as set
forth in the Award Agreement.

7. Share Appreciation Rights (SARs)

(a) Grants. The Committee may in its discretion grant Share Appreciation Rights
to any Eligible Person in any of the following forms:

(i) SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. An SAR shall entitle the Participant who holds the related
Option, upon exercise of the SAR and surrender of the related Option, or portion
thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to Section 7(e)
below. Any SAR granted in connection with an ISO will contain such terms as may
be required to comply with the provisions of Section 422 of the Code and the
regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

(ii) SARs Independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine and set forth in the applicable Award Agreement.

(iii) Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (A) a
price based upon or equal to the Fair Value of the Shares during a specified
period, at a specified time within a specified period before, after or including
the date of such event, or (B) a price related to consideration payable to
Company’s shareholders generally in connection with the event.

(b) Exercise Price. The per Share exercise price of an SAR shall be determined
in the sole discretion of the Committee, shall be set forth in the applicable
Award Agreement, and shall be no less than the Fair Value of one Share. The
exercise price of an SAR related to an Option shall be the same as the exercise
price of the related Option.

(c) Exercise of SARs. An SAR may not have a term exceeding ten years from its
Grant Date. Unless the Award Agreement otherwise provides, an SAR related to an
Option will be exercisable at such time or times, and to the extent, that the
related Option will be exercisable; provided that the Award Agreement shall not,
without the approval of the shareholders of the Company, provide for a vesting
period for the exercise of the SAR that is more favorable to the Participant
than the exercise period for the related Option. An SAR granted independently of
any other Award will be exercisable pursuant to the terms of the Award
Agreement. Whether an SAR is related to an Option or is granted independently,
the SAR may only be exercised when the Fair Value of the Shares underlying the
SAR exceeds the exercise price of the SAR.

(d) Effect on Available Shares. All SARs that may be settled in Shares shall be
counted in full against the number of Shares available for awards under the
Plan, regardless of the number of Shares actually issued upon settlement of the
SARs.

(e) Payment. Upon exercise of an SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying —

(i) the excess of the Fair Value of a Share on the date of exercise of the SAR
over the exercise price per Share of the SAR, by

(ii) the number of Shares with respect to which the SAR has been exercised.

(iii) Notwithstanding the foregoing, an SAR granted independently of an Option
(i) may limit the amount payable to the Participant to a percentage, specified
in the Award Agreement but not exceeding one-hundred percent (100%), of the
amount determined pursuant to the preceding sentence, and (ii) shall be subject
to any payment or other restrictions that the Committee may at any time impose
in its discretion, including restrictions intended to conform the SARs with
Section 409A of the Code.

(f) Form and Terms of Payment. Unless otherwise provided in an Award Agreement,
all SARs shall be settled in Shares as soon as practicable after exercise.
Subject to Applicable Law, the Committee may, in its sole discretion, provide in
an Award Agreement that the amount determined under Section 7(e) above shall be
settled solely in cash, solely in Shares (valued at their Fair Value on the date
of exercise of the SAR), or partly in cash and partly in Shares, with cash paid
in lieu of fractional shares.

(g) Termination of Employment or Consulting Relationship. The Committee shall
establish and set forth in the applicable Award Agreement the terms and
conditions under which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of
Section 6(h) above shall apply to the extent an Award Agreement does not specify
the terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.

 

7



--------------------------------------------------------------------------------

8. Restricted Shares, Restricted Share Units and Unrestricted Shares

(a) Grants. The Committee may in its sole discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant and that sets forth the
number of Restricted Shares, the purchase price for such Restricted Shares (if
any), and the terms upon which the Restricted Shares may become vested. In
addition, the Company may in its discretion grant to any Eligible Person the
right to receive Shares after certain vesting requirements are met (“Restricted
Share Units”), and shall evidence such grant in an Award Agreement that is
delivered to the Participant which sets forth the number of Shares (or formula,
that may be based on future performance or conditions, for determining the
number of Shares) that the Participant shall be entitled to receive upon vesting
and the terms upon which the Shares subject to a Restricted Share Unit may
become vested. The Committee may condition any Award of Restricted Shares or
Restricted Share Units to a Participant on receiving from the Participant such
further assurances and documents as the Committee may require to enforce the
restrictions. In addition, the Committee may grant Awards hereunder in the form
of unrestricted shares (“Unrestricted Shares”), which shall vest in full upon
the date of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its sole discretion) elect to pay for such
Shares or to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested and non-forfeitable. Except
as set forth in the applicable Award Agreement or as the Committee otherwise
determines, upon termination of a Participant’s Continuous Service for any
reason, the Participant shall forfeit his or her Restricted Shares and
Restricted Share Units; provided that if a Participant purchases the Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant only if and to the extent set forth in an Award
Agreement.

(c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or as
the Committee otherwise determines, the Company or a third party that the
Company designates shall hold such Restricted Shares and any dividends that
accrue with respect to Restricted Shares pursuant to Section 8(e) below.

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or of the right to receive Shares underlying
Restricted Share Units) and the Participant’s satisfaction of applicable tax
withholding requirements, the Company shall release to the Participant, free
from the vesting restrictions, one Share for each vested Restricted Share (or
issue one Share free of the vesting restriction for each vested Restricted Share
Unit), unless an Award Agreement provides otherwise. No fractional shares shall
be distributed, and cash shall be paid in lieu thereof.

(e) Dividends Payable on Vesting. Whenever Shares are released to a Participant
or duly-authorized transferee pursuant to Section 8(d) above as a result of the
vesting of Restricted Shares or the Shares underlying Restricted Share Units are
issued to a Participant pursuant to Section 8(d) above, such Participant or duly
authorized transferee shall also be entitled to receive (unless otherwise
provided in the Award Agreement), with respect to each Share released or issued
a number of Shares equal to the sum of (i) any stock dividends, which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is released from the vesting restrictions in the case of Restricted
Shares or issued in the case of Restricted Share Units, and (ii) a number of
Shares equal to the Shares that the Participant could have purchased at Fair
Value on the payment date of any cash dividends for Shares if the Participant
had received such cash dividends with respect to each Restricted Share or Share
subject to a Restricted Share Unit Award between its Grant Date and its
settlement date. For the avoidance of doubt, no amount shall be paid with
respect to dividends for Restricted Shares or Shares underlying Restricted Share
Units that are subject to performance-based vesting except to the extent that
the applicable performance goals are satisfied.

(f) Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share

 

8



--------------------------------------------------------------------------------

Units promptly provides the Committee with written notice of his or her
intention to make a Section 83(b) Election with respect to the Shares subject to
such Restricted Share Units, the Committee may in its discretion convert the
Participant’s Restricted Share Units into Restricted Shares, on a one-for-one
basis, in full satisfaction of the Participant’s Restricted Share Unit Award.
The Participant may then make a Section 83(b) Election with respect to those
Restricted Shares.

9. Taxes

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied, and may unilaterally withhold
Shares for this purpose. If the Committee allows or effectuates the withholding
or surrender of Shares to satisfy a Participant’s tax withholding obligations,
the Committee shall not allow Shares to be withheld in an amount that exceeds
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes.

(b) Default Rule for Employees. In the absence of any other arrangement
authorized by the Committee or set forth in the Award Agreement, and to the
extent permitted under Applicable Law, each Participant shall be deemed to have
elected to have the Company withhold from the Shares or cash to be issued
pursuant to an Award that number of Shares having a Fair Value determined as of
the applicable Tax Date (as defined below) or cash equal to the minimum
applicable tax withholding and employment tax obligations associated with an
Award. If such withholding of Shares is not permitted for any reason, the
Company shall satisfy any required withholding through withholding from cash
compensation otherwise payable to the Participant. For purposes of this
Section 9, the Fair Value of the Shares to be withheld shall be determined on
the date that the amount of tax to be withheld is to be determined under the
Applicable Law (the “Tax Date”).

(c) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Value determined as of the applicable Tax Date equal to the amount
required to be withheld. In the case of Shares previously acquired from the
Company that are surrendered under this Section 9, such Shares must have been
owned by the Participant for more than six months on the date of surrender (or
such longer period of time the Company may in its discretion require).

(d) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Committee shall
have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any Award in a manner
that (i) conforms with the requirements of Section 409A of the Code, (ii) that
voids any Participant election to the extent it would violate Section 409A of
the Code, and (iii) for any distribution election that would violate
Section 409A of the Code, to make distributions pursuant to the Award at the
earliest to occur of a distribution event that is allowable under Section 409A
of the Code or any distribution event that is both allowable under Section 409A
of the Code and is elected by the Participant, subject to any valid second
election to defer, provided that the Committee permits second elections to defer
in accordance with Section 409A(a)(4)(C). The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and all Awards.

10. Performance Criteria

(a) General. The Committee may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Awards to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award, which criteria may be based on Qualifying
Performance Criteria or other standards of financial performance and/or personal
performance evaluations. In addition, the

 

9



--------------------------------------------------------------------------------

Committee may specify that an Award or a portion of an Award is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for such
Award or portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Award is granted. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding satisfaction of any performance goals, the number of
Shares issued under or the amount paid under an Award may, to the extent
specified in the Award Agreement, be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(i) cash flow including either operating cash flow, cash flow from operations or
free cash flow (before or after dividends), (ii) net income, earnings per share
or net income growth or earnings per share growth, (iii) earnings before
interest, taxes, depreciation and amortization (EBITDA) or earnings or EBITDA
margin percentage, (iv) stock price on an absolute or relative basis, (v) return
on equity, (vi) total stockholder return, (vii) return on capital or investment
(including return on total capital, return on invested capital, or return on
investment), (viii) return on assets or net assets, (ix) market capitalization,
(x) economic value added, (xi) debt leverage (debt to capital) or reduction in
debt leverage, (xii) revenue, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating profit margin or net profit margin,
(xvi) return on operating revenue, (xvii) cash from operations,
(xviii) operating ratio, (xix) operating revenue of (xx) operating revenue
growth. To the extent consistent with Section 162(m) of the Code, the Committee
(A) shall appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
acquisition or disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board (APA Opinion No. 30) or
other applicable or successor accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (I) asset write-downs, (II) litigation, claims, judgments or
settlements, (III) the effect of changes in tax law or other such laws or
provisions affecting reported results, (IV) accruals for reorganization and
restructuring programs and (V) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

11. Non-Transferability of Awards

(a) General. Except as set forth in this Section 11, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution. The designation of a beneficiary by a Participant will
not constitute a transfer. An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, or a transferee permitted by
this Section 11.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Committee may in its discretion provide in an Award Agreement
that an Award in the form of a Non-ISO, or Restricted Shares may be transferred,
on such terms and conditions as the Committee deems appropriate, either (i) by
instrument to the Participant’s “Immediate Family” (as defined below), or
(ii) by instrument to an inter vivos or testamentary trust (or other entity) in
which the Award is to be passed to the Participant’s designated beneficiaries.
Any transferee

 

10



--------------------------------------------------------------------------------

of the Participant’s rights shall succeed and be subject to all of the terms of
the applicable Award Agreement and the Plan. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

12. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions

(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection therewith the surrender of all
Awards so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Awards pursuant to the Plan.
Except as expressly provided herein, or in an Award Agreement, if the Company
issues for consideration shares of stock of any class or securities convertible
into shares of stock of any class, the issuance shall not affect, and no
adjustment by reason thereof shall be required to be made with respect to the
number or price of Shares subject to any Award.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change in Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.

(c) Change in Control. The Committee may in its sole and absolute discretion and
authority, without obtaining the approval or consent of the Company’s
shareholders or any Participant with respect to his or her outstanding Awards,
take one or more of the following actions in connection with a Change in
Control:

(i) arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);

(ii) provide that repurchase rights of the Company with respect to Shares issued
upon exercise of an Award shall lapse as to the Shares subject to such
repurchase right;

(iii) arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards;

(iv) provide that to the extent that an Award is not exercised prior to
consummation of a transaction in which the Award is not being assumed or
substituted, such Award shall terminate upon such consummation; or

(v) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate.

(d) Certain Distributions. In the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

 

11



--------------------------------------------------------------------------------

13. Time of Granting Awards.

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee, provided that in the case of an ISO, the Grant Date
shall be the later of the date on which the Committee makes the determination
granting such ISO or the date of commencement of the Participant’s employment
relationship with the Company.

14. Modification of Awards and Substitution of Options.

(a) Modification, Extension, and Renewal of Awards. Within the limitations of
the Plan, the Committee may modify an Award to accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards or to accept the cancellation of outstanding Awards to the
extent not previously exercised. However, the Committee may not cancel an
outstanding Option whose exercise price is greater than Fair Value at the time
of cancellation for the purpose of reissuing the Option to the Participant at a
lower exercise price or granting a replacement award of a different type.
Notwithstanding the foregoing provision, no modification of an outstanding Award
shall materially and adversely affect such Participant’s rights thereunder (with
such an affect being presumed to arise from a modification that would trigger a
violation of Section 409A of the Code), unless either (i) the Participant
provides written consent, or (ii) before a Change in Control, the Committee
determines in good faith that the modification is not materially adverse to the
Participant. Nothing in this Section shall prohibit the Committee from taking
any action authorized pursuant to Section 12. Furthermore, neither the Company
nor the Committee shall, without shareholder approval, allow for a “repricing”
within the meaning of federal securities laws applicable to proxy statement
disclosures.

(b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair value of the shares subject to an option
immediately after the substitution over the aggregate option price of such
shares is not more than the similar excess immediately before such substitution,
and (ii) the new option does not give persons additional benefits, including any
extension of the exercise period.

15. Term of Plan.

The Plan shall continue in effect for a term of 10 years from the date it is
amended and restated by the Board, unless the Plan is sooner terminated under
Section 16 below.

16. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board may
from time to time amend, alter, suspend, discontinue, or terminate the Plan.

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted (with
such an affect being presumed to arise from a modification that would trigger a
violation of Section 409A of the Code) unless either it relates to an adjustment
pursuant to Section 12 or modification pursuant to Section 14(a) above, or it is
otherwise mutually agreed between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.
Notwithstanding the foregoing, the Committee may amend the Plan to eliminate
provisions which are no longer necessary as a result of changes in tax or
securities laws or regulations, or in the interpretation thereof.

 

12



--------------------------------------------------------------------------------

17. Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

18. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

19. Effective Date.

This Plan shall become effective on the date which it has received approval by a
vote of a majority of the votes cast at a duly held meeting of the Company’s
shareholders (or by such other shareholder vote that the Committee determines to
be sufficient for the issuance of Shares or stock options according to the
Company’s governing documents and applicable state law), which shall occur no
later more than 12 months after the date the Plan is adopted by the Company.
Awards may be granted under the Plan, but shall not become exercisable, prior to
obtaining such shareholder approval.

20. Controlling Law.

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Colorado, to the extent not preempted by United States federal law. If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

21. Laws And Regulations.

(a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities (including, without limitation, Options,
Restricted Shares, Restricted Share Units, Unrestricted Shares and Shares) under
this Plan shall be subject to all Applicable Law. In the event that the Shares
are not registered under the Securities Act of 1933, as amended (the “Act”), or
any applicable state securities laws prior to the delivery of such Shares, the
Company may require, as a condition to the issuance thereof, that the persons to
whom Shares are to be issued represent and warrant in writing to the Company
that such Shares are being acquired by him or her for investment for his or her
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
Shares within the meaning of the Act, and a legend to that effect may be placed
on the certificates representing the Shares.

(b) Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

22. No Shareholder Rights.

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a share certificate to a Partic-

 

13



--------------------------------------------------------------------------------

ipant or a transferee of a Participant for such Shares in accordance with the
Company’s governing instruments and Applicable Law. Prior to the issuance of
Shares pursuant to an Award, a Participant shall not have the right to vote or
to receive dividends or any other rights as a shareholder with respect to the
Shares underlying the Award, notwithstanding its exercise in the case of Options
and SARs. No adjustment will be made for a dividend or other right that is
determined based on a record date prior to the date the stock certificate is
issued, except as otherwise specifically provided for in this Plan.

23. No Employment Rights.

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause. By accepting any Award under this Plan a Participant confirms
his or her at-will status (except as otherwise provided in a written employment
agreement signed by an officer of the Company) and that such relationship only
can be changed by a written agreement signed by an officer of the Company.

24. Termination, Rescission and Recapture of Awards.

(a) Each Award under the Plan is intended to align the Participant’s long-term
interest with those of the Company. If the Participant engages in certain
activities discussed below, either during employment or any other service
relationship or after employment or such service relationship with the Company
terminates for any reason, the Participant is acting contrary to the long-term
interests of the Company. Accordingly, to the extent not prohibited by
Applicable Law, the Company may terminate any outstanding, unexercised,
unexpired, unpaid, or deferred Awards (“Termination”), rescind any exercise,
payment or delivery pursuant to the Award (“Rescission”), or recapture any
Common Stock (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if the
Participant does not comply with the conditions of subsections (b), (c), and
(d) hereof (collectively, the “Conditions”).

(b) Each Participant acknowledges that by virtue of his or her employment or
other service relationship with the Company, he or she will be granted otherwise
prohibited access to confidential information and proprietary data including but
not limited to such information described in those or other similar terms in any
applicable patent, confidentiality, inventions, secrecy, or other agreement
between the Participant and the Company, which are not known, and not readily
accessible to the Company’s competitors. This information (the “Confidential
Information”) includes, but is not limited to, current and prospective
customers; the identity of key contacts at such customers; customers’
particularized preferences and needs; marketing strategies and plans; financial
data; personnel data; compensation data; proprietary procedures and processes;
and other unique and specialized practices, programs and plans of the Company
and its customers and prospective customers. Each Participant recognizes that
this Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, each Participant, by accepting any Award under this Plan, agrees
that he or she shall not, at any time during or after his or her employment or
other service relationship with the Company, divulge such Confidential
Information or make use of it for his or her own purposes or the purposes of any
person or entity other than the Company.

(c) Pursuant to any agreement between the Participant and the Company with
regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

(d) By virtue of his or her relationship with the Company, each Participant will
be introduced to and involved in the solicitation and servicing of existing
customers of the Company and new customers obtained by the Company and agrees
that all efforts expended in soliciting and servicing such customers shall be
for the permanent benefit of the Company. During each Participant’s employment
or other service relationship with the Company he or she will not engage in any
conduct which could in any way jeopardize or disturb any of the

 

14



--------------------------------------------------------------------------------

Company’s customer relationships. Each Participant agrees that, to the extent
not prohibited by Applicable Law, for a period beginning on the date of grant of
each Award and ending (i) 1 year after termination of Continuous Service,
regardless of the reason for such termination, he or she shall not, directly or
indirectly, without the prior written consent of the Chairman of the Company,
market, offer, sell or otherwise furnish any products or services similar to, or
otherwise competitive with, those offered by the Company to any customer of the
Company; and (ii) 2 years after termination of Continuous Service, regardless of
the reason for such termination, he or she shall not, directly or indirectly,
solicit, offer employment to, hire or otherwise retain the services of any
employee or other service provider of the Company.

(e) Upon exercise, payment, or delivery of cash or Common Stock pursuant to an
Award, the Participant shall certify on a form acceptable to the Company that he
or she is in compliance with the terms and conditions of the Plan and, if a
severance of Continuous Service has occurred for any reason, shall state the
name and address of the Participant’s then-current employer or any entity for
which the Participant performs business services and the Participant’s title,
and shall identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

(f) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions, or (ii) during his or her
Continuous Service has rendered services to or otherwise directly or indirectly
engaged in or assisted, any organization or business that, in the judgment of
the Company in its sole and absolute discretion, is or is working to become
competitive with the Company; or (iii) during his or her Continuous Service, or
within one year after its termination for any reason, a Participant (a) has
solicited any non-administrative employee of the Company to terminate employment
with the Company; or (b) has engaged in activities which are materially
prejudicial to or in conflict with the interests of the Company, including any
breaches of fiduciary duty or the duty of loyalty, or taken any action or
inaction that resulted in a restatement to the Company’s audited financial
statements, then, except to the extent prohibited by Applicable Law, the Company
may, in its sole and absolute discretion, impose a Termination, Rescission or
Recapture with respect to any or all of the Participant’s relevant Awards,
Shares, and the proceeds thereof.

(g) Within ten days after receiving notice from the Company of any such activity
described in Section 24(f) above, the Participant shall deliver to the Company
the Shares acquired pursuant to the Award, or, if Participant has sold the
Shares, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided, that if the Participant returns Shares
that the Participant purchased pursuant to the exercise of an Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Shares. Any payment by the Participant to the Company pursuant to this
Section 24 shall be made either in cash or by returning to the Company the
number of Shares that the Participant received in connection with the rescinded
exercise, payment, or delivery. It shall not be a basis for Termination,
Rescission or Recapture if after termination of a Participant’s Continuous
Service, the Participant purchases, as an investment or otherwise, stock or
other securities of such an organization or business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent equity interest in the organization or business.

(h) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Termination, Rescission or
Recapture, and its determination not to require Termination, Rescission or
Recapture with respect to any particular act by a particular Participant or
Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission or Recapture with respect to any other act or
Participant or Award. Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b), (c), or (d) of this Section, other than any obligations that
are part of any separate agreement between the Company and the Participant or
that arise under Applicable Law.

(i) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.

 

15



--------------------------------------------------------------------------------

(j) Notwithstanding any provision of this Section, if any provision of this
Section is determined to be unenforceable or invalid under any Applicable Law,
such provision will be applied to the maximum extent permitted by Applicable
Law, and shall automatically be deemed amended in a manner consistent with its
objectives to the extent necessary to conform to any limitations required under
Applicable Law. Furthermore, if any provision of this Section is illegal under
any Applicable Law, such provision shall be null and void to the extent
necessary to comply with Applicable Law.

 

16



--------------------------------------------------------------------------------

DigitalGlobe, Inc.

Employee Stock Option Plan

 

 

Appendix A: Definitions

 

 

As used in the Plan, the following definitions shall apply:

“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person. For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “Affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, and any applicable stock exchange or automated quotation system rules or
regulations (to the extent the Committee determines in its discretion that
compliance with such rules or regulations is desirable) and the applicable laws
of any other country or jurisdiction where Awards are granted or that apply to
the Company’s or a Participant’s rights and obligations under this Plan or any
Award Agreement, as such laws, rules, regulations and requirements shall be in
place from time to time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, or any combination thereof, whether alternative or
cumulative, authorized by and granted under this Plan.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Board” means the Board of Directors of the Company.

“Cause” for termination of a Participant’s Continuous Service will have the
meaning set forth in any unexpired employment agreement between the Company and
the Participant. In the absence of such an agreement, “Cause” will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons: (i) the Participant’s willful
failure to substantially perform his or her duties and responsibilities to the
Company or deliberate violation of a material Company policy; (ii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company;
(iv) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company or any of its
Affiliates; (v) the Participant’s conviction of, or plea of nolo contendere to a
crime involving fraud, theft, or moral turpitude or any felony; or (vi) the
Participant’s misconduct, significant failure to perform the Participant’s
duties or engagement in any activity that constitutes a conflict of interest
with the Company or its Affiliates.

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

“Change in Control” means any of the following:

(i) Acquisition of Controlling Interest. Any Person (other than Persons who are
Employees at any time more than one year before a transaction) becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then

 

17



--------------------------------------------------------------------------------

outstanding securities. In applying the preceding sentence, (i) securities
acquired directly from the Company or its Affiliates by or for the Person shall
not be taken into account, and (ii) an agreement to vote securities shall be
disregarded unless its ultimate purpose is to cause what would otherwise be
Change in Control, as reasonably determined by the Board.

(ii) Merger. The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person (other than
Persons who are Employees at any time more than one year before a transaction)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities.

(iii) Sale of Assets. The sale or disposition by the Company of all, or
substantially all, of the Company’s assets.

(iv) Liquidation or Dissolution. The liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award made at a time when the Company is
publicly traded and that is intended to satisfy the requirements of
Section 162(m) of the Code, the Committee shall consist of two or more Directors
of the Company who are “outside directors” within the meaning of Section 162(m)
of the Code. With respect to any decision relating to a Reporting Person made at
a time when the Company is publicly traded, the Committee shall consist of two
or more Directors who are disinterested within the meaning of Rule 16b-3.

“Company” means DigitalGlobe, Inc., a Delaware corporation; provided, however,
that in the event the Company reincorporates to another jurisdiction, all
references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant. Continuous Service shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors. Changes in status
between service as an Employee, Director, and a Consultant will constitute an
interruption of Continuous Service if the Committee determines that the
individual has not continued or will not continue to perform bona fide services
for the Company or determines that the relationship will or may result in
adverse accounting consequences.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” means that a Participant is contemporaneously receiving full
disability benefits under a long-term disability plan maintained by the Company
(but, if a Participant is awarded disability benefits as the result

 

18



--------------------------------------------------------------------------------

of such a disability plan’s formal claims procedure process, prior to denial at
the final level of administrative appeal, he or she shall be deemed to have
contemporaneously received such benefits with respect to the period for which
they were awarded). If a Participant is denied such benefits at the final level
of appeal, or does not timely pursue his or her disability plan administrative
remedies through the final level of appeal, he or she shall not be considered to
be Disabled for purposes of the Plan.

“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Value” means, as of any date (the “Determination Date”) means: (i) the
closing price of a Share on the New York Stock Exchange or the American Stock
Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on Nasdaq or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by Nasdaq or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on Nasdaq but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections
(i)-(iii) do not apply, the fair value established in good faith by the Board or
the Committee.

“Grant Date” has the meaning set forth in Section 13 of the Plan.

“Incentive Share Option or ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

“Option” means any stock option granted pursuant to Section 6 of the Plan.

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Plan” means this DigitalGlobe, Inc. 2007 Employee Stock Option Plan, as amended
and restated effective             , 2012.

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.

“Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.

 

19



--------------------------------------------------------------------------------

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 12 of the Plan.

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

“Unrestricted Shares” mean Shares awarded pursuant to Section 8 of the Plan.

 

20